DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Status
Claims 18-36 are pending and under examination. Claims 1-17 are canceled.
It is noted that Applicant elected Trial 40 in Table 8 in the reply filed on 4/9/2021.

Priority
This application is a continuation of application number 13/309,403 filed December 1, 2011 which claims the benefit of U.S. Provisional Patent Application Serial Number 61/419,693 filed on December 3, 2010, and U.S. Provisional Patent Application Serial Number 61/419,697 filed on December 3, 2010.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 05/02/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 8,883,838 and US Application No. 14/521,094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Rejection maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

A.	Rejection maintained - Claims 18 and 24-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theobald et al. (US 2009/0061020 A1) in view of Shanler et al. (US 2005/0165079) and Hawtin (US 7,109,246). NOTE: The rejected claims are corrected to Claims 18 and 24-36 in this Office action. It was clear from the 9/14/2021 Office action that Claims 18 and 24-35 were rejected over Theobald, Shanler and Hawtin as each of these claims were specifically addressed in the rejection (see 9/14/2021 Office action at pp. 11-13). Independent Claim 36 was addressed at page 10.

Claimed Invention
The claimed invention of Claim 18 is drawn to oil-in-water emulsion in the form of a cream comprising:
oxymetazoline HCl (~1.0%), as the sole active ingredient;
emulsifiers (greater than 10%); 
emollient; 
buffer; and 
ceteareth; 
having a pH of 4.3-4.7.

The invention of Claim 36 is drawn to a narrower pharmaceutical composition that is a cream comprising: 
oxymetazoline (~ 1-2%), as the sole active ingredient; 
emollient (~1-50%);
medium chain triglycerides; 
diisopropyl adipate; 
oleyl alcohol;
lanolin;
emulsifier ~ 8-25% by weight comprising: 
cetostearyl alcohol; 
~ 7-10% by weight of 
PEG-6 stearate/PEG-32 stearate/glycol stearate mixture (TEFOSE-63), 
macrogol (6) cetostearyl ether, and macrogol (25) cetostearyl ether, i.e., ceteareth-6 and ceteareth-25, respectively.

Prior art
Theobald also teaches a composition that is useful for treating symptoms of rosacea such as erythema. See title; abstract. While Theobald focuses on a different active agent (i.e., brimonidine), Theobald exemplifies a cream composition suitable for delivering an active for treating problems due to rosacea:
Example 4
Cream Formulation


Ingredient
Weight Percent

Brimonidine tartrate (active)
0.18%
Active
Phenoxyethanol
0.8%
1.05% Preservative
Methylparaben
0.2%

Propylparaben
0.05%

Disodium EDTA
0.01%

Butylated Hydroxytoluene
0.05%

PEG-300
4.0%
Solvent
PEG-6 Stearate (and) Glycol Stearate (and) PEG 32 Stearate
7.5%
15.5% Emulsifiers 
Cetostearyl alcohol 
4.0%

Ceteareth-6 (and) Stearyl Alcohol
2.0%

Ceteareth-25 
2.0%

Caprylic capric triglycerides 
7.0%
23% Emollient 
Diisopropyl adipate 
7.0%

Oleyl alcohol
7.0%

Lanolin USP
2.0%

Tartaric Acid 
0.001%

DI Water 
56.209%

TOTAL
100%


See 0052. 
Formulations have a pH about 5. See 0032.

The cream can be an oil-in-water formulation. See 0031. The pH can be adjusted with a base to a pH of about 5. See 0032. 
Emulsifying agents include 4% cetostearyl alcohol, 7.5% PEG-6 stearate/PEG-32 stearate/glycol stearate, 2% ceteareth-25 and 2% ceteareth-6/stearyl alcohol mixture, the composition having a concentration of emulsifier greater than 10%. The emollient includes medium chain triglycerides, diisopropyl adipate, oleyl alcohol and lanolin.

While Theobald teaches topical compositions at a pH of about 5 such as a cream containing an active for treating symptoms of rosacea such as erythema, Theobald does not expressly teach 1) 1.0% oxymetazoline or 2) the pH of 4.3-4.7.

Regarding 1) 1.0% oxymetazoline, however, oxymetazoline is similarly known for treating symptoms of rosacea including erythema. For example, Shanler’s invention is drawn to compositions for topical administration of a therapeutically effective amount of oxymetazoline HCl as a preferred α1-adrenoceptor agonist for treating rosacea. See Title and [0083]-[0085]. The preferred amount is about 0.1% to about 10%. See 0083. When present as the sole active ingredient (sole α1-adrenoceptor agonist), it is preferably used in amounts of about 0.05% up to about 30%, and preferably about 0.001% up to about 3% by weight based on the total weight of the composition. See 0053. The composition contains emulsifying agents. See 0059. The composition is preferably a cream, a gel, a lotion or a solution (see 0049; Claim 1) and may be in the form of oil-in-water emulsions. The active agent reduces erythema, flushing, acne, etc. See 0051. Therefore, one of ordinary skill in the art would have found it prima facie obvious to replace the brimonidine compound in the Theobald composition with the oxymetazoline HCl compound at therapeutic amounts disclosed by Shanler. The artisan would have had a reasonable expectation of success because both compounds are taught as useful agents for treating symptoms of rosacea.  

Regarding 2) the claimed pH range of 4.3-4.7, Hawtin is drawn to topical compositions for reducing skin irritation by maintaining a pH near the skin pH to neutral, particularly at a pH range of 4.5 to 7.0 See par. bridging columns 4 and 5. Buffers are added to composition to maintain the pH level. See paragraph bridging columns 4 and 5. Thus, one of ordinary skill in the art would reasonably incorporate a buffer into the composition seeking to maintain the pH of the product within the pH range of the skin including at the claimed pH of 4.3-4.7. The artisan would seek to do so in order to minimize irritation of the skin. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, the pH of the composition is disclosed at a range of 4.5-7.0 by Hawtin and about 5 by Theobald. Thus, the claimed range of 4.3-4.7 would have been found to be obvious because it is overlapped by 4.5-7.0.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Regarding Independent Claim 36, the primary reference Example 4 at 0052, illustrates emulsifying agents including 4% cetostearyl alcohol, 7.5% PEG-6 stearate/PEG-32 stearate/glycol stearate, 2% ceteareth-25 and 2% ceteareth-6/stearyl alcohol mixture. The emollient includes medium chain triglycerides, diisopropyl adipate, oleyl alcohol and lanolin at a concentration of between about 1-50%. These teachings also meet the limitations of Claim 27, Claim 28 and Claim 36.

Claim 24 limits Claim 18, wherein the emulsifier comprises cetostearyl alcohol.  Cetostearyl alcohol is taught in Example 4 of Theobald. See 0052.

Claim 25 depends from claim 18, wherein the composition, when packaged in a tube, maintains a pH of 4.3 to 4.7 after about 4 weeks of storage at about 250 C and 60% relative humidity.  One of ordinary skill in the art would have recognized that a pharmaceutical formulation for therapeutic administration to the skin should remain stable as long as possible to prevent any adverse effects from administration after the formulation is stored for a period of time.  In this regard, Theobald discloses the addition of agents such as emulsifying agents (see 0031) for improving stability of the compositions. Hawtin teaches EDTA contributes to stability of the composition. See Hawtin, col.8:12.  Therefore, it would have been obvious to make the suggested composition so that the composition maintains a stable pH under storage conditions. Furthermore, while the prior art did not expressly teach that the pH was tested after 4 weeks under the conditions recited in the claim, this property would be an intrinsic feature of the composition suggested by prior art, especially considering that Example 4 of Theobald contains agents known to improve stability of the topical compositions, e.g., EDTA, emulsifying agents (e.g., cetostearyl alcohol). Therefore, the recited pH stability is rendered prima facie obvious by the prior art. See MPEP § 2112. 

Claim 26 depends from claim 18, further comprising a preservative, a chelating agent and an antioxidant.  Theobald teaches the composition with methylparaben (i.e., preservative), Disodium EDTA (i.e., chelating agent), and BHT (i.e., antioxidant). See Theobald, 0052. 

Claim 27 is drawn to a pharmaceutical composition comprising: (a) about 1% oxymetazoline hydrochloride as the sole active ingredient, (b) one or more ceteareth in combination with a fatty acid alcohol selected from stearyl alcohol, cetyl alcohol, and a combination thereof, (c) an emollient, and (d) a buffering agent, wherein the composition (i) is a cream, (ii) is an oil-in-water emulsion, (iii) and has a pH of 4.3 to 4.7.  For reason set forth above for independent Claim 18, Claim 27 would have been found to be prima facie obvious. The additional elements in Claim 27 are taught by the primary reference as described above.

Claim 28 is drawn to a pharmaceutical composition comprising: (a) about 1% oxymetazoline hydrochloride as the sole active ingredient, (b) one or more ceteareth in combination with a fatty acid alcohol selected from stearyl alcohol, cetyl alcohol, and a combination thereof, (c) an emollient comprising medium chain triglycerides, diisopropyl adipate, oleyl alcohol, and lanolin, and (d) a buffering agent, wherein the composition is a cream, (ii) is an oil-in-water emulsion, (iii) and has a pH of 4.3 to 4.7.   For reason set forth above for independent Claim 18, Claim 28 would have been found to be prima facie obvious. The additional elements in Claim 28 are taught by the primary reference as described above.

Regarding Claims 29, 31 and 33, wherein the composition comprises ceteareth-6, Theobald teaches ceteareth-6 and ceteareth-25. Therefore, the teachings of Claims 29, 31 and 33 as well as Claims 30, 32, and 34 are met. 

Claim 35 depends from claim 18, wherein the pharmaceutical composition is free of alkylglycinates.  The rejection does not require alkylglycinates to be present.

Response to arguments
Applicant points out differences between Theobald and the claimed invention (e.g., difference in concentration) to support the argument that one would not use the cream formulation to incorporate oxymetazoline at 5 times as much the low concentration of brimonidine. This is not persuasive because Applicant has not pointed to objective evidence that demonstrates that the cream formulation of Theobald would be unsuitable as a carrier for 1% oxymetazoline.
Applicant argues that one would not substitute oxymetazoline in place of brimonidine because the artisan would not reasonably expect the cream of Theobald to serve as a suitable carrier for oxymetazoline since brimonidine and oxymetazoline have different structures. This is not persuasive because the artisan would reasonably understand that Theobald provided a cream base to serve as a carrier of an active agent  for topical application. Given that Shanler states that cream (see 0049; Claim 1) formulations can serve a carrier for oxymetazoline for topical application, one of ordinary skill in the art would have reasonably incorporated oxymetazoline in the cream described by Theobald. 
Applicant further points out differences between individual references and claim limitations including Theobald teaching a different pH and Shanler not teaching several of the claimed inert ingredients. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined in the rejection, the inert ingredients are taught by Theobald. It is also outlined that the pH is disclosed at an overlapping range of 4.5-7.0 by Hawtin and about 5 by Theobald. Thus, the claimed range of 4.3-4.7 would have been found to be obvious for reasons provided above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art would have found it prima facie obvious to replace the brimonidine compound in the Theobald composition with the oxymetazoline HCl compound at therapeutic amounts disclosed by Shanler. The artisan would have had a reasonable expectation of success because both compounds are taught as useful agents for treating symptoms of rosacea.  


B.	Claims 18-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theobald et al. (US 20090061020 A1), Shanler et al. (US 2005/0165079) and Hawtin (US 7,109,246) as applied to Claims 18 and 24-36, further in view of Kim et al.  (US 2009/0281156).

Claimed invention
Claim 19 and Claim 20 depend from Claim 18, wherein the buffering agent comprises citric acid and/or sodium citrate. 

Prior art
The disclosures for Theobald, Shanler and Hawtin are outlined above. However, their combination does not expressly teach citric acid, sodium citrate or a combination thereof.

Similar to Theobald and Shanler, Kim teaches compositions for topical use but focuses, like Shanler, on topical oxymetazoline compositions. Kim specifically teaches how to photostabilize the oxymetazoline compositions. It is stabilized by lowering the pH of the composition (e.g., pH range from about 4 to 5 – see 0014; see also Claim 30) using buffers such as citric acid and sodium citrate. See title; abstract; Claim 4. 

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Theobald, Shanler, Hawtin and Kim teach the use of topical compositions containing active ingredients. Both Shanler and Kim teach the use of topical oxymetazoline. Kim however teaches that the photo-stabilization of oxymetazoline can be enhanced by using buffers such as citric acid and sodium citrate to obtain a more acidic pH. One of ordinary skill in the art would have found it prima facie obvious to incorporate buffers such as citric acid and sodium citrate in order to obtain a more acidic pH which would increase the stabilization of oxymetazoline in the topical composition. 

Claim 21 requires wherein the buffer capacity of the buffering agent ranges from about 5 mM to about 600 mM. One would understand that the buffer capacity is a function of the buffer being used. As outlined above, one of ordinary skill in the art would have found it obvious to incorporate citric acid and sodium citrate into the oxymetazoline-containing composition in order to increase the photo-stabilization of oxymetazoline. The claimed buffering capacity is a function of citric acid and sodium citrate buffering system. One of ordinary skill in the art would have further understood that the amount of the buffering agents may be adjusted in order to maintain the pH and stability of oxymetazoline at the desired level.
Claim 22 depends from claim 20, wherein the emollient comprises medium chain triglycerides, diisopropyl adipate, oleyl alcohol, and lanolin.  Each one of these is taught in Example 4 of Theobald. See 0052.

Claim 23 depends from claim 22, wherein the sole oils in the emollient are the medium chain triglycerides, diisopropyl adipate, oleyl alcohol, and lanolin.  While Example 4 of Theobald has an oily liquid, i.e., phenoxyethanol, in addition to medium chain triglycerides, diisopropyl adipate, oleyl alcohol, and lanolin, Theobald states that the compositions of the invention contain preservatives and list several including phenoxyethanol, benzoic acid, polymyxin, methylparaben, ethylparaben, etc. See 0038. One of ordinary skill in the art would have found it prima facie obvious to substitute phenoxyethanol with another preservative such as benzoic acid. The artisan would have found this substitution obvious in order to provide preservative function using another known suitable preservative for the composition as disclosed by Theobald. The artisan would have also found it obvious to simply remove phenoxyethanol because it already contains other known preservatives, e.g., methylparaben and propylparaben. Accordingly, whether one substitutes out or simply removes phenoxyethanol this would leave medium chain triglycerides, diisopropyl adipate, oleyl alcohol, and lanolin as the sole oils.

Response arguments
Applicant argues that Kim is directed to decongestants and teaches a lower amount of oxymetazoline than the Shanler reference, which is drawn to skin treatments. Applicant argues that one would not assume that the same buffers can be used in compositions containing 10 times the amount of oxymetazoline. Applicant arguments were fully considered but are not found to be persuasive. One of ordinary skill in the art would have understood from Kim that decomposition of oxymetazoline is reduced by lowering the pH using sodium citrate and citric acid. See 0010-0011. There is nothing in the references that would have dissuaded one skilled in the art from inhibiting degradation of oxymetazoline by providing a composition having a lower pH between about 4-5 using citric acid and sodium citrate.
Applicant argues that Kim is drawn to topical decongestant formulations intended for administration to the nasal cavity. This is not persuasive because Kim is drawn to oxymetazoline formulations can be photostabilize by lowering the pH of the composition (e.g., pH range from about 4 to 5 – see 0014; see also Claim 30) using buffers such as citric acid and sodium citrate. See title; abstract; Claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Maintained - Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,812,049 in view of Theobald et al. (US 2009/0061020 A1) and Kim et al.  (US 2009/0281156). Although the claims at issue are not identical, they are not patentably distinct from each other because each document discloses a topical cream composition comprising oxymetazoline. The reference claims are specifically drawn to a method for treating erythema resulting from rosacea by administering to the skin a composition, including a cream, comprising about 0.1-10% of oxymetazoline and a carrier. While the patent claims do not teach each and every ingredient or their claimed amounts or specific features such as the pH of the claimed composition, Theobald provides a cream composition including an O/W emulsion for treating redness resulting from rosacea brimonidine as the active (see outline of Theobald’s disclosure above). One of ordinary skill in the art would have found it prima facie obvious to use the Table 4 example cream composition of Theobald as a vehicle for delivering oxymetazoline and thus would have incorporated oxymetazoline of the patent claims into the cream in place of brimonidine of Theobald and arrive at the claimed composition. The artisan would have had a reasonable expectation of success because both compounds are taught as useful agents for treating symptoms of rosacea. The artisan would have also understood from Theobald that ingredients suitable for providing the same function may be replaced with each other such as substituting one preservative taught by Theobald for another preservative taught by Theobald. Kim teaches how to photostabilize oxymetazoline by lowering the pH of the composition (e.g., pH range from about 4 to 5) using buffers such as citric acid and sodium citrate (see outline of Kim’s disclosure above). Thus, one of ordinary skill in the art would have found it prima facie obvious to incorporate buffers such as citric acid and sodium citrate in order to lower the pH to increase the stabilization of oxymetazoline in the topical composition. The composition disclosed in Table 4 of Theobald meets the additional limitations of the claims.

Response to arguments
In response to applicant's arguments against the references individually (that the reference claims do not teach all of the inert ingredients), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the alleged discrepancies between the reference claims and the current claims are remedied by their combination with Theobald and Kim.


B.	Maintained - Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,974,773 in view of Theobald et al. (US 2009/0061020 A1) and Kim et al.  (US 2009/0281156). Although the claims at issue are not identical, they are not patentably distinct from each other because each document discloses a topical cream composition comprising oxymetazoline. The reference claims are specifically drawn to a method for treating erythema resulting from rosacea by administering to the skin a composition, including a cream, comprising about 1-1.5% of oxymetazoline and excipients. While the patent claims do not teach specific features such as the pH of the claimed composition, Theobald provides a cream composition including an O/W emulsion for treating redness resulting from rosacea brimonidine as the active (see outline of Theobald’s disclosure above). One of ordinary skill in the art would have found it prima facie obvious to use the Table 4 example cream composition of Theobald as a vehicle for delivering oxymetazoline and thus would have incorporated oxymetazoline of the patent claims into the cream in place of brimonidine of Theobald and arrive at the claimed composition. The artisan would have had a reasonable expectation of success because both compounds are taught as useful agents for treating symptoms of rosacea. The artisan would have also understood from Theobald that ingredients suitable for providing the same function may be replaced with each other such as substituting one preservative taught by Theobald for another preservative taught by Theobald. Kim teaches how to photostabilize oxymetazoline by lowering the pH of the composition (e.g., pH range from about 4 to 5) using buffers such as citric acid and sodium citrate (see outline of Kim’s disclosure above). Thus, one of ordinary skill in the art would have found it prima facie obvious to incorporate buffers such as citric acid and sodium citrate in order to lower the pH to increase the stabilization of oxymetazoline in the topical composition. The composition disclosed in Table 4 of Theobald meets the additional limitations of the claims.

Response to arguments
Applicant’s comments are acknowledged. However, the rejection is deemed to be proper and is, therefore, maintained.

Conclusion
No claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629